                                                                                                                                                                                                                        Case 2:21-cv-05486-AB-SK Document 12 Filed 07/09/21 Page 1 of 4 Page ID #:85
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                               }                           ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |                                                                                                                                                                                                                                                                 ~                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                                                                               "                                   #                                   $                                       %                                   "                   &                                                   $                                                               '                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¡                                                                                                  ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¢                                                                                                                  £                                       ¤                                                                               ¤                                                                              ¥                                                                                                                                                                                                                                    £                                                                                                                                                                                 ¤                                                                                      ¢                                                                                                                                                             ¢                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                               +                                       ,                                       -                                               .                                               /                                       -           0                           0                                                               1                       2                                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DW3(,4,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                                                               "                       7                                               8                                                                           &                                       $                               "                   '                                           9                                           :                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6                                                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¦                                                                                          ¦                                                                                                                      §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨                                                                                                                                                                                                                                                        ¢                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;                                                                           <                       0                                                       <                                                       .                                   =                                                                               ,                                                   .                                                               /                                               1               2                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        >                                                           ?                                                                       @                                                                                                   @                                                                                                   A                                                                           B                                                                       >                                                                       C                                   B                                                                                                           D                                                                                                                   E                                                                       C                               F                                                           C                                   G                                                                           D                                                                                   E                                                                           H                                                   C                                   A                                                               B




                    I                           '                               J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ON FIRST AMENDED COMPLAINT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                                                                                                                  ¦                                                                                                                                      §                                                                                                                                                                                                                                                                                                                                                                                                            ©                                                               




                                                                                                                        1               ;                                           <               0                           <                                   .                               =                                   ,                               .                           /                                   K               2                                                   .                                       ,                                               L                                                               <                                                   ,                                               .                               =                                                                                   ,                                               =                                                       =                                                       M                                                       <                               2                                               2                                       3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ª                               «                                                                                                                                                                                                                                                                                                    ¬                                                                                                                                                                      ¬                                                                                                                                                                                                                                                                            ­                                                           ­                                                                                                              ¨                                                                   ®                                                                                                                              ¦                                                                                                                                                                                         ¬                                                       ­                                                       ¯




                                                                                                                                                                                                                                            8                                                                                       7                           N                               O                                                                       #                       P                                                                   "                       $                                                       Q                                                       N                           #                                                                   R                                                               S                                                                       S                                                       9                                                                                                                   (                                       "                                   7                                                       S                                                       T                                                                           N                                                                           U                                                                               N                                           "                   9                                                                           #                                       $                                                                           V                                       '                                               P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                           \
                                                                                                                                                                                                                                            W                                                                                   "                   $                           Q                                               "                   9                                                                   X                                                                                   Y                                                               T                                       N                                   V                                                                               #                                                                           N                                               (                                               $                                   S                                                       %                                                                                                   #                                                                       S                                   %                                                                                                                       "                                   &                                                       S                                                                                           '                                                   (                                                                   $                                       Q                                                   "                                   #                                                   #                                       P                                                       Z                                                                       Z                                                                                       '                                   9                                                               #                                                           '                                       9                                                                       V                                                                       '                                               P                                                                                           [                           9                                                   '                                           $                                           &                                       '                                   P                                               9                                                   $                                       "                   9                                               U                                                               $                           Q                                                   S                                           T                                   N                           V                                                           V                                                   '                       P                                                       %                           S                                       &                           S                           "                                   S                       T                                   "               $                                                                                                               '                       %                           ]                       ^                                       T                   N           V                           #                       "       (           V                           '       P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4




                        N           %                               S                                   $                   Q                                   S                                               _                                                           9                                           "                       $                                       S                           T                                                           `                                                           $                                           N                                       $                               S                                               #                                                               '                                           %                                                                           N                                                                                   _                                                                                                   9                                                                                   "                                   $                                                           S                                                       T                                                                                               `                                                           $                                                   N                                       $                                                       S                               #                                                                                               N                                                   U                                           S                                   9                                               &                                                       V                                                   a                                                           '                       %                                                                           N                                               9                                                                           '                                       (                               (                                   "                           &                                                       S                                       %                                                                   '                                                   %                                                           S                                   Z                                                               b                                               7                       '                                           V                                                               S                                                   S                                               '                                           (                                               $                               Q                               S                                           _                                                           9                                                   "           $                               S                                 T                                                     `                           $                               N                   $               S                           #                                   T                   S                       #                       &                           %               "       R                           S               T                                       "       9                                           c                       S                           T                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                   d                   5                   6                               4               5




                                                                                                                                                                                                                        )                                                                                           )                                                                                                                                                                                                                                                           )                                                           \
            e                                                                               Y                   X                                                   [                       N                                                                   [                       X                                                                                                   '                               %                                                           [                                   f                                                                                                                                                                                                                                       V                                                                           '                               P                                                                                                               Z                                                                                                       P                                                                                   #                                                       $                                                                                   #                                               S                                       %                                                                                                                                               S                                                                               '                               9                                                                                                   $                                   Q                                                           S                                               b                                                                       7                           N                                           "                   9                                               $                               "                               (                                       (                                                   N                                       9                                                                               N                                   9                                                               #                                       O                                                                               S                                               %                                                       $                                   '                                                       $                       Q                                       S                                                                   N                                   $                                   $                           N                                               &                               Q                                                       S                                           T                                               &                                       '                           Z                                                                   b                                       7                   N                                   "                   9                       $                                                   '                           %                                   N                                           Z                               '                   $                   "                   '                       9                                       P                   9                                   T           S                           %                                                           P                       7               S                   Y               X                           '               (




                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d




                $           Q                                   S                                   c                                                   S                       T                                   S                                       %                                   N                           7                                                                                                       P                                       7                                       S                                                   #                                                               '                                               (                                                                                                                                           "                                                                                           "                           7                                                                       e                                                                       %                                                               '                                                                               &                                                       S                                                           T                                                       P                                                                   %                                                               S                                                                                                                                       I                                                                   Q                                                           S                                                                   N                               9                                                                       #                                   O                                                                               S                       %                                                                           '                                           %                                                       Z                                                                           '                                       $                                       "                                   '                                                   9                                                                           Z                                                                                   P                                                       #                                   $                               R                                       S                                                               #                                           S                                               %                                                                           S                                                       T                                                           '                                       9                                           $               Q                                               S                                                   b                                               7               N                                               "       9                                   $                       "               (                           (                               '                       %                               b                   7               N                               "           9                   $                       "               (       (                   g                   #                               N               $       $                       '               %               9                           S           V                   a




                                                                                                                                                                                                                                                                                                                                                                    d                                                                                                                                                                                                                                                                                                                                                                       6                                                                                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4




O                                                   Q                                           '                                   #                       S                                               9                                           N                           Z                                                                   S                                                               N                                   9                                                   T                                                                                       N                                               T                                               T                           %                                                       S                                                       #                               #                                                                                   N                                                               %                                           S                                                                       J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 £                                                                                                                                                     ©                                                                                                                                  °                                                                                                                                                                                                                                                            ¤                                                                                                                                                                                                                                                   ¤                                           ±                                                                                                             ­                                                                                                                                                                                                                                                                                                            ¤                                                                                                                                                                                                                                                                   ²                                                                                                                                         £                               ¥                                                                                  «                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                                                   ´                                                                                       ´                                                                                   ¬                                                                                                                                                                                                             ¢                                                                                       §                                                                           £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¬                                                                                                                                             ¢                                                                                              µ                                           ¶                                       ´                                       ·                                                                                                                                                                                                    ¤                                                                                                                                                                 ¸                                                                                                                                    ¤                                          ¨                                                                                                                  ¹                               ·                                           ·                       º                                   »




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ­                                                                                                                                                                                         ¼                                                   ½                                           µ                                                                   »                                               ³                                                               ¾                                                   º                                       ¿                                                               ´                                                       À                   µ                                                       Á                                                       »                                               ·                                                           Â                                                                                              ¥                                                                                                                                                                                                ¼                                                  £                                                                                          ¤                                                                                                                             Ã                                                                                   £                                                                              ¤                                                                                                                                                                                                           ¸                                                                                                            ©                                                                  ¥




                                                                                                                                                                                                                                        h                                       (                               V                                                                   '                       P                                                                               (                                   N                                                   "                                   7                                   $                                   '                                                               %                                               S                                                   #                                           b                                                                       '                                                       9                                                                                           T                                                                   a                                                           i                                           P                                                                       T                                                                   U                                                                   Z                                                                                               S                                           9                                                           $                                                                               R                           V                                                                                   T                                                               S                                                       (                       N                           P                                                               7                   $                                                   O                                                                                   "                           7                       7                                           R                                                       S                                                                                           S                                   9                                               $                                           S                                           %                               S                                           T                                                               N                   U                                                   N                                           "                       9                                                           #                                   $                                               V                                                   '                                       P                                                   (                               '                               %                                           $                       Q                                           S                                           %                               S                                   7       "                               S                           (                               T                               S               Z                                   N                       9                                       T                       S                   T                               "               9                               $               Q                               S                                   &               '                       Z                   b                   7           N           "       9               $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5




    j                                                   '                           P                                                               N                       7                           #                           '                                                       Z                                                               P                                                   #                               $                                                   (                                   "                                   7                                       S                                                   V                                                   '                                               P                                                               %                                                                           N                                       9                                                                                   #                                   O                                                                                                                                   S                                                           %                                                                               '                                   %                                                                                                   Z                                                                                                           '                                               $                                           "                                       '                                                   9                                                                   O                                                                           "               $                                               Q                                                                   $                       Q                                                               S                                                                       &                                           '                                           P                                   %                                       $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Kiry Gray
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                           l                                                               m                                       n                                                           o                                                                                       p                                           q                                                                   k                                                           p                                                       r                                               n                                           s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Jenny
        !                                                   N               $                               S                               J




                                                                                                                                                                                                                                        July 9, 2021                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /s/                                                                                                                                                                                                                                                                         Jennylam                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                       u                                   .                               ,                       /                             v                             M               <                                           w           0                                   x                               +                   <               M           y                       w                           M                           ;                                   <       z                       v                       /       {                               x                       +               <               M       y
                                                                                                                                        Case 2:21-cv-05486-AB-SK Document 12 Filed 07/09/21 Page 2 of 4 Page ID #:86
Ä                   Å                   Æ           Æ                   Ç                           È           É           Ê               Ë                                   Ì                       Ç                       Í                                   Î                           Ï                           Ð                                           Ñ                                                                                                   Ò                               Ó                                           Ô                                                   Ô                                                           Õ                                   Ö                                                       ×                           Ø               Ö                                                                   Ù                                                   Ú                                                   Ø       Ë                               Ø                   Û                           Ä                                           Ü                   Ý                       Ø                       Õ               Ö                                                       È           Þ                                               Ù                           ß                               Ê                                       Ð                               Ñ




                à       á                   â                   á               ã                       ä                           å                           æ                           á               ç                           è                                                                           é                                                                                                           ç                                                               ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë                                                                       ì                                                                                   í                                                                           í                                                                   î                                                               í                                           î                                                           ï                           ð                                               ì                                               ñ                                               ò                               ó                                                               ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ô                                   õ                                                       ö                                               ÷                                   ø                                                                           ø                           ù                                                       ú                                           û                       ÷                           ü                                                   ý                                                               ø                               ö                                       ü                                           þ                                               ÿ                                                                                               ý                                           ü                                               û                                                                                                          ù                                                                                          ÷                           ÿ                       ù                                                                                                                                                                                      ÷                                   û                           ö                                                                               û                           ö                                           ù                                   ú                           ü                                   þ                                                      û                                   þ                                   ý                                           ÿ               ù                           ø                                                   ø                                                  ù                                                                  þ                                       ÷                                                      ù                                                                                                                                                                                                                                                                ù                                                                                                                                                                                                             ÷                                                                                 ô       ÿ                  




                                                                                                                                                                                                                                            á                                                                                                                                                                                                                                                                                                                                                                                  ç                                                   è                                                                                                                                                                 ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                    "                                          "                                   !                                                          #                                                                                                                                                                                       $                       %
                                                                                                                                                                                               




                                                                                              (                       å               (                           á               â                                       (                                               )                                                                           *                                                               +                                                                                                                                                                                              (                                                                   ç                                           è                                                                                                                                                                                        "                              %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ê




    &                       '




                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                               !                                          /                                          %
                                                                                                                                                                                                                                                                                                                                                                                    (                                                                                                                                         ç                                           è                                                                                                                   ã                           ã                   +                                                                                                                          (                                                                  â                                                               (                               )                                                   æ                                                                   (                                                                                                                                                                                                                                                                                   ç                                       è                                                                                                              ç                                           è                                                                       æ                                                                                                   (                                                                       á               è                                                   )                                                   á               â                                               á           )                                                                                                  ã                                                       æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                           '




                                                                                                                                                                                                                                                ,                                                       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ç                               è                                                                                                                        "                                  %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0               ç           




                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %
                                                                                                                                                                                                                                                                                                            ã                                       (                                                                                          æ                                                                   æ                                                                                           (                                                                                                                                                                                                                                                                                                                       ç                                       è                                                                                                                                  æ                                           æ                                                                               (                                               á                   è                                                       )                                           á                       â                                                           á                           )                                                                                                                                          ã               1                                                                                                                                             (                                                                                  á                           )                                               (                                   è                                       å                           (                                   ç                                                                                                                                                                                                   ã                                                                       ã                                                                       å               (                                               ç                                                                                                                  *                           ç                                               )                                                   (                                                                                                           á               æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                           '                                                                                                                                                                                               '                                                                                                                                                                                                   &




                                                                                                                                                                                                                                                ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                                     ç                           è                                           ç                                                                                                                                            á                       æ                                               *                                       ã               (                                                                                                                       (                                                                                   è                                                       )                                                   )                                           á                                                          å                                                  (               æ                       á               ç                       è                                                                                       ç                          (              á           )               (                      æ           (              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                           '                                           3                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -




                                                                                                                                                            ç                           è                                                                                                                                                                                                "                                              %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           è                                                       )                                                                                                                                                                                  á                                       ã                               (                               )                                                                                                                                                       å                                                       ç                                               +                                               æ                       ç                                           æ                                                           (                                   á               è                                           )                                       á                       â                                   á               )                                                                                                  ã                           1                                                                  ã                                                                                              æ                               4                                       è                                                           ç                                                                           è                                                                           )                                       )                                      (                             0               ç           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                                                                                                                                                                                               '                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                                                                   '                                                                                                                                                                                                                                       &                                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -




                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ç       á       
                                                                                                                                                                                                                                                                                                                                                                   (                                                                                                  â                                                   (                                                   )                                                           æ                                                                                                       (                                                                                                                                                                                                                                                                                                       ç                               è                                                                                                      ç                               è                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2




                                                                                                                                                                                                                                                ,




                                                                                                                                                                        )                                           (                                                                      á                                                                                   è                                                                                                                       æ                                   (                                               )                                                           *                                                               +                                                                           ã                                                                                                                                                                   æ                                           ç                                                                                           å                                       å                               (                                                                           æ                                                                                      (                                                          â                                                           á                               å                                           (                                                           ç                                                                                                                                                                                                     ç                                   å                                                           (                                                                                                                                             ç                       è                                               *                                       (                                                                                           ã                                              ç                                                                                                                                                                                                                                                                                                                                      5                   6                                                                                                            7                                                                  "                                                                                            %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                3                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                               '                               &                                                                                                                                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ç                               è                                                                                                                        "                                  %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0               ç           




                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                                                               (                                       æ                                                                                                                                                 è                                                       (                               )                                                                               æ                                                                                               (                                                                                                                                                                                                                                                                                   ç                               è                                                                                                                                 è                                                       (                                   8                                                           (                                           å                                                                                  æ                   (                                                   )                                                                   *                                                       (                                                       å                                                                                                                                                                         (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0       ç       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '




                                                                                                                                                                                                                                                ,




                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :                   .                                                                                                      /                                                                     $                           %                                               ;
                                                                                                                                                                                                                                                                                                                        æ                                                                                                               (                                           
                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                        9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ê




                                                                                                                                                                                                                        +                                                                                                          (                                                               (                                                                                                                                                                                                                     (                                                                       =                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ç                                                                                                  æ                                                                                              â                                                           (                                   ã                                                                                           è                                                                           )                                                           =                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ç                                                                                                                 (                                              â                                                       á                   å                                   (                                                                                                                                     ç                                                                                                      æ                       ç                       æ                               ã               ç                              =                                                                                                                                                       ê
                                                                                                                                                <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                           '                                                                                                                                           D           E   D           D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2




                                                                                                                                                                                                    )                               (                                                   å                                               ã                                                                                                                                      (                                                                                                                  è                                                           )                                                               (                                                                                                                                                      (                                   è                                                                                           ã                   æ                       +                                                               ç                                                                                                                                          (                                          >                                                                                                                 +                                                                           æ                                                                                                                       æ                                           æ                                                                                       á                                                                                          á                           è                                                                                      ç                                                                                                                                                     æ                       á                   ç                       è                                                       á                                              æ                                                                                     (                                           ê
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                            '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '




                                                                                                                                                    ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                                                                                                                                                           -




                                                æ                   (                   @
            ?




                                    '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                         5                                   B       :                                               :                                      6                                                                         "                                       5                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                     "                                                                                                                                                                                                                                                                                                                                              "                              "       !                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                             5                                       B       :                                                                                                                            5                                      :                   :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A




        ä                       )                           )                       á       æ               á       ç           è                                                                               ã                                               á                   è                                                                                                          ç                                                                                                                                                                                                                             æ                           á                                           ç                                   è                                                                                                                          (                                                                                                                                                      )                                               á           è                                                                                                                                                   æ                       æ                   (                                                                                                                                                              æ                               (                                                   )                                                                                                          (                                              â                                                                   á                               å                                               (                                                                                               (                                   æ                                   å                                                       @




                                                                                                                                                                            '                                                                                                                                                                                                                                                                                                                                                                                                           '                                                                                                                                                                                                                                                                                                                           3                                       '                                                                                                                                                                           3                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
Case 2:21-cv-05486-AB-SK Document 12 Filed 07/09/21 Page 3 of 4 Page ID #:87




             Defendant(s)                                Address
DiDi Global Inc., Will Wei Cheng,         No. 1 Block B
Jean Qing Liu, Stephen Jingshi Zhu,       Shangdong Digital Valley
Alan Yue Zhuo, Zhiyi Chen, Martin         No. 8 Dongbeiwang West Road
Chi Ping Lau, Kentaro Matsui, Adria       Haidian District, Beijing, PRC
Perica, and Daniel Yong Zhang
Colleen A. De Vries and Cogency           122 E. 42nd St, Fl 19
Global, Inc.                              New York, NY 10168
Goldman Sachs (Asia) L.L.C.               68th Floor, Cheung Kong Center
                                          2 Queen’s Road,
                                          Central Hong Kong Special
                                          Administrative Region of the PRC
Morgan Stanley & Co. LLC                  1585 Broadway
                                          New York, NY 10036
J.P. Morgan Securities LLC                383 Madison Avenue
                                          New York, NY 10179
BofA Securities, Inc.                     One Bryant Park
                                          New York, NY 10036
Barclays Capital Inc.                     745 Seventh Avenue
                                          New York, NY 10019
China Renaissance Securities (Hong        Units 8107-08, Level 81
Kong) Limited                             International Commerce Centre
                                          1 Austin Road
                                          West Kowloon, Hong Kong Special
                                          Administrative Region of the PRC
China International Capital               29/F, One International Finance Centre
Corporation Hong Kong Securities          1 Harbour View Street
Limited                                   Central, Hong Kong Special
                                          Administrative Region of the PRC
Citigroup Global Markets Inc.             388 Greenwich Street
                                          New York, NY 10013
Guotai Junan Securities (Hong Kong)       27/F., Low Block
Limited                                   Grand Millennium Plaza
                                          181 Queen's Road
                                          Central, Hong Kong Special
                                          Administrative Region of the PRC
HSBC Securities (USA) Inc.                452 Fifth Avenue
                                          New York City, NY 10018


                                      1
Case 2:21-cv-05486-AB-SK Document 12 Filed 07/09/21 Page 4 of 4 Page ID #:88




UBS Securities LLC                          1285 Avenue of The Americas
                                            New York, NY 10019
BOCI Asia Limited                           26th Floor
                                            Bank of China Tower 1 Garden Road
                                            Central, Hong Kong Special
                                            Administrative Region of the PRC
BOCOM International Securities              9th Floor, Man Yee Building
Limited                                     68 Des Voeux Road
                                            Central, Hong Kong Special
                                            Administrative Region of the PRC
CCB International Capital Limited           12/F, CCB Tower
                                            3 Connaught Road Central
                                            Central, Hong Kong Special
                                            Administrative Region of the PRC
CLSA Limited                                18/F, One Pacific Place
                                            88 Queensway
                                            Hong Kong Special Administrative
                                            Region of the PRC
CMB International Capital Limited           45F, Champion Tower, 3 Garden Road,
                                            Central, Hong Kong Special
                                            Administrative Region of the PRC
Futu Inc.                                   720 University Avenue, Suite 100
                                            Palo Alto, CA 94301
ICBC International Securities Limited       37/F, ICBC Tower, 3 Garden Road
                                            Hong Kong Special Administrative
                                            Region of the PRC
Mizuho Securities USA LLC                   1271 Avenue of the Americas
                                            Floors 2, 3, 4, 18, and 19
                                            New York, NY 10020
Tiger Brokers (NZ) Limited                  Level 16, 191 Queen Street
                                            Auckland Central, New Zealand, 1010




                                        2
